Citation Nr: 1140670	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-23 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318. 



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1962 to September 1965.  The Veteran died in June 2008.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals  (Board) from a September 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for the cause of the Veteran's death and denied entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that in July 2009, the appellant initially submitted a substantive appeal (VA Form 9), dated in June 2009, on which she did not request any type of hearing.   In June 2010, however, she submitted a copy of the original VA Form 9 (dated in June 2009), indicating that now she did want a Board hearing in Washington, D.C.  Thereafter, the appellant was scheduled for a hearing at VA's Central Office in Washington, D.C. in September 2011.  Prior to the hearing, however, in August 2011, she requested a postponement of her scheduled hearing, and that the hearing be scheduled closer to her home state, Wisconsin.  

Thus, in order to comply with due process requirements, the case is REMANDED for the following action:

Schedule the appellant for a hearing at the RO before a Veterans Law Judge, either on Travel Board or via videoconference, whichever she chooses.  Appropriate notification should be given to the appellant and her representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

